            Case MDL No. 2997 Document 67 Filed 03/29/21 Page 1 of 1




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

_______________________________________

IN RE: BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY                             MDL DOCKET NO. 2997
LITIGATION

________________________________________

                          AMENDED CERTIFICATE OF SERVICE

        Pursuant to Rule 4.1 of the Rules of Procedure of the U.S. Judicial Panel on Multidistrict
Litigation, I hereby certify that on this 29th day of March, 2021, I caused a copy of the foregoing
Notice of Related Action, accompanying Schedule, and Proof of Service to be served upon all
counsel of record in this action electronically via the CM/ECF system, including:
       Counsel of record for Defendants Campbell Soup Company and Plum, PBC:

       Mark Cheffo, Dechert LLP, 1095 Avenue of the Americas New York, NY 10036
       mark.cheffo@dechert.com

Dated: March 29, 2021
                                                     /s/ Steven L. Bloch
                                                     Steven L. Bloch
                                                     Ian W. Sloss
                                                     Zachary A. Rynar
                                                     SILVER GOLUB & TEITELL LLP
                                                     184 Atlantic Street
                                                     Stamford, CT 06901
                                                     Tel: 203-325-4491
                                                     Fax: 203-325-3769
                                                     sbloch@sgtlaw.com
                                                     isloss@sgtlaw.com
                                                     zrynar@sgtlaw.com

                                                     Innessa M. Huot
                                                     FARUQI & FARUQI LLP
                                                     685 Third Avenue, 26th Floor
                                                     New York, NY 10017
                                                     Telephone: (212) 983-9330
                                                     Facsimile: (212) 983-9331
                                                     ihuot@faruqilaw.com

                                                     Attorneys for Plaintiffs
